April 4, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
         REM SERVICES, INC. AND RISE J. MONTRELL, Appellants

NO. 14-12-00724-CV                          V.

                        DR. AMER ZAHEER, Appellee
                     ________________________________

       This cause, an appeal from the judgments in favor of appellee, Dr. Amer
Zaheer, signed January 13, 2012 and April 27, 2012, was heard on the transcript of
the record. We have inspected the record and find no error in the judgment. We
order the judgment of the court below AFFIRMED.

      We order appellants, REM Services, Inc. and Rise J. Montrell, jointly and
severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.